DETAILED ACTION

Election/Restriction
This application contains claims directed to the following SIX patentably distinct categories of species.  Applicant must elect a single species from each of the below categories.

Category A:  a designability score is calculated…
Species A-1:  for each position of the sequence (claim 5)
Species A-2:  for each sub-target region (claims 6-10)
Justification:  Each technique for calculating a score is mathematically distinct.

Category B:  the designability score of each sub-target region is based on…
Species B-1:  a number of candidate primers in the sub-target region and/or a quality score of the candidate primers in the sub-target region (claim 8)
Species B-2:  a GC content of the sub-target region, presence of a poly-N stretch in the sub-target region, presence of repeats in the sub-target region, and/or presence of a known variant in the sub-target regions (claims 9-10)
Justification:  Each combinations of properties of sub-target regions on which to base designability scores is physically distinct.

Category C:  splitting the sub-target regions is based on…

Species C-2:  determining a plurality of legal split points and selecting one of the plurality of legal split points as the split point for splitting the target sequence based on goodness scores of the resulting split (claim 12)
Justification:  Each combination of properties to determine splitting is based on distinct mathematical principles.

Category D:  each sub-target region is assigned to pools by balancing…
Species D-1:  the number of amplicons of each target gene sequence in each pool (claim 14)
Species D-2:  a distribution of lengths of sub-target regions in each pool (claim 15)
Justification:  Each mathematical balancing technique is based on distinct calculating principles.

Species E:  a penalty score is based on…
Species E-1:  a thermodynamics penalty, an adapter binding penalty, and/or a known variant penalty (claim 23)
Species E-2:  PCR amplicon penalty, an off-target penalty, and/or an intra-set primer interaction penalty (claim 24)
Justification:  Each mathematical penalty score is based on a distinct combination of physical parameters.

Species F:  iteratively replacing a fist set of primers with an updated first set of primers of the first sets if candidate primers to obtain…
Species F-1:  updated first sets of primers with a lower first penalty score
Species F-2:  optimized first sets of primers with a lower first penalty score
Justification:  Updating and optimizing primer sets are distinct mathematical techniques.

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, 13, 16-22, 25-33, and 36-37 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
	The species or groupings of patentably indistinct species require a difference filed of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

/RUSSELL S NEGIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        16 January 2022